Citation Nr: 1827371	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  15-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability. 


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps with active duty from July 1977 to November 1977 and from August 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This claim was most recently before the Board in July 2017, at which time it was remanded for further development, to include obtaining a new medical opinion.  In February 2018, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. §  20.901(a) (2017), which was received in April 2018.  The claim has now returned to the Board for further appellate action.

In March 2017, the RO denied several additional claims filed by the Veteran.  The Veteran filed a notice of disagreement (NOD) with regard to this decision in May 2017.  In September 2017, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose to have his appeal processed under.  These issues have not yet been appealed to the Board and therefore, the Board does not have jurisdiction over them.  Additionally, the Veteran also filed an NOD with respect to the denial of several claims in an April 2016 rating decision.  The originating agency is processing the NOD and gathering additional evidence.  Therefore, the Board will also not take any action with respect to these claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's degenerative arthritis of the lumbar spine is related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the lumbar spine have been met.  38 U.S.C. §§ 1101, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as the Board is granting the Veteran's claim for service connection a back disability, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection 

The Veteran asserts that service connection for a back disability is warranted because it is a result of his active service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A condition precedent for establishing service connection is the presence of a current disability.  As an initial matter, the Board notes that the Veteran has been diagnosed with degenerative arthritis of the lumbar spine, as first noted during the Veteran's August 2016 VA examination.  
With respect to the second element, the Board notes that the Veteran's service treatment records reveal that he began seeking treatment for his back pain in October 1979, and that the Veteran has consistently reported that his back pain has continued since.  Accordingly, the Board notes that the second element for establishing service connection has been met. 

The Veteran has been afforded multiple VA examinations in connection with his claim, most recently in September 2017.  However, it has been determined by the Board in previous remands that each VA examination prior to September 2017 was either incomplete or inadequate, as they did thoroughly address the Veteran's contentions that his back pain began in service or address his subsequent diagnosis of lumbar spine degenerative arthritis.  In the September VA examination report, the examiner noted contradictory findings on different disability benefits questionnaires, resulting in the Board requiring a VHA opinion for clarification.  Therefore, the Board has assigned low probative weight to the reports resulting from the Veteran's VA examinations.  

An April 2018 VHA opinion, provided by a VA orthopedic surgeon who reviewed the Veteran's entire claims file prior to rendering the opinion, stated that the Veteran has a current diagnosis of lumbar spine degenerative arthritis, as shown by the degenerative changes on his X-rays.  The examiner further noted that the Veteran started complaining of back pain in October 1979 while he was on active duty, and has consistently stated that the back pain has continued since his discharge.  Overall, the examiner concluded that "it is at least as likely as not that the Veteran's low back disability had its onset in service."  See, April 2018 VHA opinion.  The Board notes that the Veteran is also noted to have spina bifida, but the examiner noted that "spina bifida is stationary in nature and incapable of improvement or deterioration" and therefore, could not have been caused or aggravated by the Veteran's active duty service. 

The Board finds the April 2018 VHA medical opinion to be highly probative, given that it was given by an orthopedic surgeon examiner who reviewed the Veteran's records and considered his statements regarding the manifestation of his symptoms.  The opinion provided included a rationale which is thorough and supported by the record.  Accordingly, the Board finds that the evidence of record is in favor of a finding that the Veteran's current low back disability, degenerative arthritis of the lumbar spine, was incurred in active service.  Under these circumstances, and granting the Veteran the benefit of the doubt, the Board finds that service connection for a lumbar spine disability is warranted.  38 U.S.C. §§ 1101, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


